DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed 04 August 2022.  Claims 12-16, 19-22 were amended.  Claims 1-24 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/04/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-26 of copending Application No. 16/931,630 (reference application, hereafter ‘630). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-16 and 18-24, claims 1 and 20-23 of ‘630 recites a composition that is substantially the same as the instantly claimed composition.  Specifically, claim 1 of ‘630 recites a self-supporting, dissolvable, film comprising dexmedetomidine, one or more first water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 40,000 daltons, one or more second water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 140,000 daltons, one or more third water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 370,000 daltons, one or more pharmaceutically acceptable carriers; wherein the first water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 40,000 daltons is present at about 3% to about 8% w/w of the total film weight; wherein the second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons is present at about 3% to about 8% w/w of the total film weight; wherein the third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons is present at about 20% to about 40% w/w of the total film weight; wherein the dexmedetomidine or a pharmaceutically acceptable salt thereof is present at about 0.05% to about 3% weight/weight (w/w) of the total film weight, and wherein the dexmedetomidine or a pharmaceutically acceptable salt thereof is substantially uniformly distributed throughout the film.  Claim 23 of ‘630 recites that the film comprises a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons, wherein the amount of the polyethylene oxide is about 50% to about 60% of the total film weight.  Claim 20 of ‘630 recites that the carrier are selected from the group consisting of: liquid carriers, flavors, sweeteners, refreshing agents, pH adjusting agents, permeation enhancers, plasticizers, bulking agents, surfactants, anti-foaming agents, and colorants.  Claim 21 of ‘630 recites that the amount of the dexmedetomidine is about 0.5 micrograms to about 200 micrograms.

Claims 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-26 of copending Application ‘630 as applied to claims 1-16 and 18-24 above, and further in view of BOYER ("Calming patient agitation with dexmedetomidine." Nursing Critical Care (2010); 5 (1): 30-34; cited in IDS filed 08/04/2022). 
The claims of ‘630 did not recite use of the composition is administered to treat agitation.  The deficiency is made up for by the teachings of Boyer.
Boyer is primarily directed towards calming patient agitation with dexmedetomidine.
Regarding claim 17, Boyer teaches use of dexmedetomidine to manage agitation in patients (page 31, first paragraph in first column; page 33, first column, sixth paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition recited in the claims of ‘630 to treat agitation in a patient in need thereof.  The person of ordinary skill in the art would have been motivated to make those modifications because Boyer teaches that dexmedetomidine is used to manage agitation and the composition recited in the claims of ‘630 provides dexmedetomidine as an active, and reasonably would have expected success because Boyer teaches use of dexmedetomidine to manage agitation in patients (page 31, first paragraph in first column; page 33, first column, sixth paragraph).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-16 and 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/103,013 in view of  YANG (US 2005/0037055 A1, cited in IDS filed 08/04/2022) and BARNHART (US 2005/0118217 A1, cited in IDS filed 08/04/2022). 
Regarding instant claims 1-16 and claims 18-24, claims 1-29 of ‘013 recites substantially the same film composition as the instantly claimed composition.  However, the film composition recited in claims 1-29 of ‘013 do not include amounts of the one or more additional therapeutic agents, the low molecular weight, water-soluble polymer having a molecular weight of less than about 60,000 daltons, the  high molecular weight, water-soluble polymer having a molecular weight from about 90,000 daltons to about 200,000 daltons, the high molecular weight, water-soluble polymer having a molecular weight from about 200,000 daltons to about 500,000 daltons, and the polyethylene oxide with a molecular weight of including about 600,000 daltons.  The deficiencies are made up for by the teachings of Yang and Barnhart.
Yang is primarily directed towards a film containing a pharmaceutical active agent (abstract).
Regarding claims 1-16 and claims 18-24, Yang discloses a film product comprising at least one water-soluble polymer containing about 20% to 100% by weight polyethylene oxide, about 0% to 80% by weight hydroxypropylmethyl cellulose and about 0% to 80% by weight hydroxypropyl cellulose  and an active (paragraph [0015]). Yang discloses that the drugs are in the form of including particles (paragraph [0084]).  Yang discloses that the particles are placed including on one surface (e.g. top or bottom surface) of the film (paragraph [0096]).  Yang discloses that the molecular weight of the polyethylene oxide is desirably from about 100,000 to 600,000 and that the molecular weight of polyethylene oxide effects the mucoadhesivity of the film (paragraph [0118]).  Yang discloses that the amount of the polyethylene oxide affects the film properties including adhesion, dissolution rate and tear resistance (paragraph [0120]).  Yang discloses that suitable actives include anesthetics (paragraph [0131]). Yang discloses that the films have a thickness of about 3 to about 250 µm (paragraph [0201]).
Barnhart is primarily directed towards films containing a mixture of high molecular weight and low molecular weight water soluble components (abstract).
Regarding claim 1-16 and claims 18-24, Barnhart teaches films comprising a mixture of high molecular weight and low molecular weight water soluble components (paragraph [0010]).  Barnhart teaches that water soluble components include water soluble hydroxypropyl cellulose (paragraph [0018]).  Barnhart teaches water soluble polymeric component includes a combination of low molecular weight polymers including of less than about 5,000 to about 60,000 daltons and high molecular weight polymers of including about 60,000 to about 150,000 daltons, and to about 500,000 daltons or higher (paragraph [0019]).  Barnhart teaches that the amount of high molecular weight component affects the film strength and the amount of low molecular weight component facilitates the rapid disintegration profile (paragraph [0022]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention optimize the amounts of the one or more additional therapeutic agents, the low molecular weight, water-soluble polymer having a molecular weight of less than about 60,000 daltons, the  high molecular weight, water-soluble polymer having a molecular weight from about 90,000 daltons to about 200,000 daltons, the high molecular weight, water-soluble polymer having a molecular weight from about 200,000 daltons to about 500,000 daltons, and the polyethylene oxide with a molecular weight of including about 600,000 daltons, to obtain a film with a desired strength and a desired rate of disintegration by optimizing the amount of the lower molecular weight polymers and higher molecular weight water soluble hydroxypropyl cellulose, and to obtain a film with a desired mucoadhesivity by optimizing the amount of the polyethylene oxide with a molecular weight of including about 600,000 daltons.  The person of ordinary skill in the art would have been motivated to make those modifications because Yang teaches the molecular weight of the polyethylene oxide is desirably from about 100,000 to 600,000 and that the molecular weight of polyethylene oxide effects the mucoadhesivity of the film, and Banrhart teaches that the amount of the high molecular weight polymer in a film affects the strength of the film and the amount of the lower molecular weight polymer affects the rate of disintegration of the film, and reasonably would have expected success because Yang discloses that the molecular weight of the polyethylene oxide is desirably from about 100,000 to 600,000 and that the molecular weight of polyethylene oxide effects the mucoadhesivity of the film (paragraph [0118]).  Barnhart teaches that the amount of high molecular weight component affects the film strength and the amount of low molecular weight component facilitates the rapid disintegration profile (paragraph [0022]).

Claims 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application ‘013 in view of Yang and Barnhart as applied to claims 1-16 and 18-24 above, and further in view of BOYER ("Calming patient agitation with dexmedetomidine." Nursing Critical Care (2010); 5 (1): 30-34; cited in IDS filed 08/04/2022).
The claims of ‘013 did not recite and Yang and Barnhart does not teach use of the composition is administered to treat agitation.  The deficiency is made up for by the teachings of Boyer.
Boyer is primarily directed towards calming patient agitation with dexmedetomidine.
Regarding claim 17, Boyer teaches use of dexmedetomidine to manage agitation in patients (page 31, first paragraph in first column; page 33, first column, sixth paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the composition recited in the claims of ‘013 in view of Yang and Barnhart to treat agitation in a patient in need thereof.  The person of ordinary skill in the art would have been motivated to make those modifications because Boyer teaches that dexmedetomidine is used to manage agitation and the composition recited in the claims of ‘013 in view of Yang and Barnhart provides dexmedetomidine as an active, and reasonably would have expected success because Boyer teaches use of dexmedetomidine to manage agitation in patients (page 31, first paragraph in first column; page 33, first column, sixth paragraph).
This is a provisional nonstatutory double patenting rejection.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634